—Judgment unanimously affirmed. Memorandum: Defendant’s conviction is supported by legally sufficient evidence and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The contention of defendant that he was entitled to a justification charge is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Assuming, arguendo, that defense counsel erred in failing to establish the unavailability of the declarant of an alleged statement against penal interest, we conclude that defendant failed to show “ ‘that there is a reasonable probability that, but for counsel’s * * * error [ ], the result of the proceeding would have been different’ ” (People v Alicea, 229 AD2d 80, 87, lv denied 90 NY2d 890, quoting Strickland v Washington, 466 US 668, 694). (Appeal from Judgment of
*959Monroe County Court, Bristol, J. — Murder, 2nd Degree.) Present — Pine, J. P., Wisner, Hurlbutt, Kehoe and Lawton, JJ.